 1
 2
 3
 4
 5
 6
 7
 8                  UNITED STATES DISTRICT COURT
 9                 CENTRAL DISTRICT OF CALIFORNIA
10
11   DANNY RAY GARCIA,                   Case No. 5:21-559-JWH (MAR)
12                         Petitioner,   ORDER SUMMARILY DISMISSING
                                         ACTION WITHOUT PREJUDICE
13                 v.
14
15   CHRISTIAN PFEIFFER,
16
17                         Respondent.
18
19
20
21
22
23
24
25
26
27
28
 1                                                I.
 2                                     INTRODUCTION
 3          On March 30, 2021, Danny Ray Garcia (“Petitioner”) filed a Petition for Writ
 4   of Habeas Corpus (“Petition”) pursuant to 28 U.S.C. § 2254. ECF Docket No.
 5   (“Dkt.”) 1. On May 4, 2021, the Court issued an “Order to Show Cause Why the
 6   Petition Should Not Be Dismissed Due to Failure to Exhaust” (“OSC”). Dkt. 9.
 7   While Petitioner has responded to the OSC, Petitioner has failed to show that the
 8   Petition has been exhausted. Thus, for the reasons discussed below, the Court
 9   summarily DISMISSES this action without prejudice.
10                                               II.
11                              SUMMARY OF PROCEEDINGS
12          On March 30, 2016, Petitioner was convicted of carjacking, robbery, assault
13   with a deadly weapon, and participation in a criminal street gang. Dkt. 1 at 2, 12–14.
14   Petitioner was sentenced to twenty-four (24) years plus thirty (30) years to life. Id. at
15   14.
16          On March 30, 2021, Petitioner filed the instant Petition in this Court, asserting
17   only one claim of ineffective assistance of counsel. Dkt. 1 at 11. Petitioner bases this
18   claim on his trial counsel’s failure to file a motion to dismiss. Id.
19          On May 4, 2021, the Court issued an OSC instructing Petitioner to explain
20   “whether his claim is or is not exhausted,” as the Petition appears to be unexhausted.
21   Dkts. 1 at 7, 3 at 1, 3.
22          Petitioner filed a response to the OSC (“Response”) on May 19, 2021, claiming
23   that Petitioner “has exhausted his administrative remedies in state court and there is
24   no Kelly or Rhines stay necessary.” Dkt. 10 at 2. Petitioner has not otherwise
25   attempted to show that his ineffective assistance of counsel claim is exhausted.
26
27
28
                                                  2
 1                                              III.
 2                                        DISCUSSION
 3   A.     THE PETITION IS SUBJECT TO DISMISSAL AS WHOLLY
 4          UNEXHUASTED
 5          1.    Applicable law
 6          A state prisoner must exhaust his or her state court remedies before a federal
 7   court may consider granting habeas corpus relief. 28 U.S.C. § 2254(b)(1)(A);
 8   O’Sullivan v. Boerckel, 526 U.S. 838, 842 (1999). To satisfy the exhaustion
 9   requirement, a habeas petitioner must fairly present his or her federal claims in the
10   state courts in order to give the State the opportunity to pass upon and correct alleged
11   violations of the prisoner’s federal rights. Duncan v. Henry, 513 U.S. 364, 365 (1995)
12   (per curiam). A habeas petitioner must give the state courts “one full opportunity” to
13   decide a federal claim by carrying out “one complete round” of the state’s appellate
14   process in order to properly exhaust a claim. O’Sullivan, 526 U.S. at 845.
15          For a petitioner in California state custody, this generally means that the
16   petitioner must have fairly presented his or her claims in a petition to the California
17   Supreme Court. See id. (interpreting 28 U.S.C. § 2254(c)); Gatlin v. Madding, 189
18   F.3d 882,888 (9th Cir. 1999) (applying O’Sullivan to California). A claim has been
19   fairly presented if the petitioner has both “adequately described the factual basis for
20   [the] claim” and “identified the federal legal basis for [the] claim.” Gatlin, 189 F.3d at
21   888.
22          2.    Analysis
23          Here, Petitioner admits that his ineffective assistance of counsel (“IAC”) claim
24   “was not presented to the California Supreme Court as this ground was not part of
25   Petitioner’s Appeal.” Dkt. 1 at 7. Furthermore, Petitioner appears to have filed a
26   habeas petition in California Superior Court containing only one (1) claim:
27   “[i]mproper imposition of sentencing enhancements and Motion to Strike.” Id. at 5.
28   This petition did not appear to include the IAC claim Petitioner raises in the instant
                                                 3
 1   Petition. Id. However, even if the petition did include Petitioner’s IAC claim,
 2   Petitioner does not indicate that his state petition ever reached the California Supreme
 3   Court. Id. Accordingly, Petitioner’s IAC claim does not appear to have been
 4   presented to the California Supreme Court.
 5          Petitioner’s Response offers no evidence that Petitioner’s IAC claim is
                 1
 6   exhausted. Notably, Petitioner’s Response affirmatively rejects a Kelly or Rhines stay
 7   to allow Petitioner to exhaust his claim. Dkt. 10 at 2. Therefore, the Petition is
 8   subject to dismissal without prejudice as wholly unexhausted.
 9                                                    IV.
10                                                ORDER
11          Thus, this Court ORDERS Judgment be entered summarily DISMISSING
12   this action without prejudice.
13          IT IS SO ORDERED.
14
15   Dated: July 6, 2021
16                                                                                             B
                                                                           J g
17
18   Presented by:
19
20
     HONORABLE MARGO A. ROCCONI
21   United States Magistrate Judge
22
23
24
25
26
     1      Petitioner’s Response only contains a declaration from counsel that Petitioner’s
27   administrative remedies have been exhausted. Dkt. 10 at 2. Whether Petitioner has exhausted his
     administrative remedies is irrelevant to the statutory requirement that federal habeas petitioners must
28   exhaust state remedies with respect to each of their claims. See 28 U.S.C. § 2254(b)(1)(A).
                                                       4
